DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
This Office Action is in response to the reply filed on June 29, 2020 and December 02, 2020. Claims 1-17 are pending.  Claims 1-2 and 4-16 are under consideration in the instant office action. Claims 3 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. 
Election/Restrictions
Applicant’s election with traverse of Group I (claims 1-16) in the reply filed on June 29, 2020 is acknowledged. The traversal is on the ground(s) that the Office Action reproduces the text of 37 CFR 1.475 in purported justification of the restriction requirement. However, Rule 475 is not a basis for finding a lack of unity to begin with; to the contrary, it enumerates combinations of claim categories as to which a lack of unity determination may not be made, and as such is a "safe harbor" that operates to the benefit of the applicant so as to preclude a lack of unity determination, even where it might otherwise be justified under PCT Rule 13. Here, the Group I claims are drawn to a product, and the Group II claims are directed to a process of using 
Furthermore Applicant's election of the species as set forth below in the reply filed on June 29, 2020 and December 02, 2020 is acknowledged. The species election are emulsion type: oil-in-water emulsion;  cationic polymer: amodimethicone;  anionic polymer: carbomer;  means to apply the emulsion: puff; and element having at least one orifice: net, the oil phase contains isononyl isononanoate, and amodimethicone; and the aqueous phase contains  water, carbomer (for example Carbopol Iltrez 10), preservatives (such as phenoxyethanol, and polyethylene glycol), and soda. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).



Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 27, 2018 are noted and the submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the references. A signed copy is attached herein.
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-16 are rejected under 35 U.S.C. 103 as being unpatentable over Goutayer et al. (US 2014/0045949), Mazur et al. (US 2015/0272861), and Samain et al. (US 20140161737).

Applicant Claims

Applicant claims a method of making spherical polymer molecular brushes (PMBs) with specific structures and high hydrophilicity via controlled polymerization methods as recited.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Goutayer et al. teach preparation of oil-in-water emulsions/dispersions and cosmetic products comprising said emulations/dispersions, wherein said emulsions/dispersions comprise a plurality of drops of a 1st phase, dispersed in a 2nd phase, and wherein drops of the 1st phase comprise a shell formed of at least two charged polymers with opposite polarities, i.e., an anionic polymer comprising carboxylic groups and of a cationic polymer comprising amine groups (Para. (Para. 0001-0005, 0124, 0032, 0050, 0058-0059 as applied to Claims 1, 3, 14, 17).  

    PNG
    media_image1.png
    225
    433
    media_image1.png
    Greyscale
Goutayer teaches the use of such cationic polymers as a silicone polymer (polydimethylsiloxane/dimethicone), modified with primary/secondary/tertiary amine functions, e.g., amodimethicone (i.e., having at least two amine groups; shown on the right), and/or derivatives thereof (Para. 0124, 0130--140 as applied to Claims 1, 4-7). 
Goutayer  teaches the use of such anionic polymers as copolymers of acrylic acid, maleic acid, acrylamide, alkyl acrylates, C10-C30 alkyl acrylates, carbomer, etc. (Para. 0125-129; Examples as applied to Claim 9)
Goutayer teaches that said emulsions/dispersions may include biologically/therapeutically active agents, cosmetic products, edible products, and other additives (Para. 0072-0075, 0078 as applied to Claim 12).  Goutayer teaches the incorporation of Isononyl Isononoate and perfumes in examples 5-9.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Though Goutayer provides examples of preparing compositions comprising less than 0.5 % of anionic polymer (here as polyacrylic acid), and less than 0.5 % of amino-silicone oil (Examples 4, 6 as applied to claims 10 and 11), Goutayer does not specifically teaches amounts of constituents as instantly claimed in claims 7, 9-10, 12-13. This deficiency is cured by the teachings of Mazur et al.
Mazur et al. teach dispersions of an encapsulated material by a polymeric membrane in a medium. Such dispersions are useful in topical compositions including cosmetics and sunscreens (see abstract). In one aspect of the present disclosure, an aqueous composition is encapsulated by a polymeric membrane composed of a polyacrylic acid, e.g., carbomer, and an amine functionalized polyorganosiloxane (amine functionalized methicone or dimethicone, e.g., amodimethicone). The encapsulated aqueous composition can be dispersed in a polyorganosiloxane medium, e.g., one or more polyorganosiloxanes composed principally of dimethylsiloxane units (dimethicone and/or a crosslinked dimethicone). In one aspect the amount of the anionic polymer comprising the encapsulated aqueous composition is from about 0.01% to about 10% of the encapsulated material. The dispersions of the present disclosure can also be of relatively high viscosity, e.g., greater than about 20,000 cP, such as greater than about 30,000, 40,000 or greater than about 50,000 cP (see paragraph 0029). In one aspect of the present disclosure, one or more polyorganosiloxanes, e.g., one or more polyorganosiloxanes composed principally of dimethylsiloxane units (dimethicone and/or a crosslinked dimethicone), is encapsulated by a polymeric membrane composed of a polyacrylic acid, e.g., carbomer, and an amine functionalized polyorganosiloxane (amine functionalized methicone or dimethicone, e.g., amodimethicone). The encapsulated polyorganosiloxane can be dispersed in an aqueous medium or gel. The percentage of the encapsulated polyorganosiloxane in the dispersion can vary. In one embodiment the percentage of the encapsulated polyorganosiloxane with or without additional ingredients and actives can be about from 1%-70% of the overall dispersion on a weight basis, e.g., from about 30%-50%, such as about 40%. The average size of the encapsulated aqueous composition is preferably less than about 500 .mu.m. The amount of the cationic polymer comprising the encapsulated polyorganosiloxane can vary. In one aspect the amount of the cationic polymer comprising the encapsulated polyorganosiloxane is from about 0.01% to about 10% of the encapsulated polyorganosiloxane. Embodiments include a topical cosmetic or sunscreen composition that can be applied to the skin and that is translucent or completely transparent to the naked eye wherein the medium is an aqueous medium or gel containing glycerin. In some embodiments, the composition includes a high level of glycerin, e.g. greater than 10 wt % of glycerin in the total formulation. In other embodiments, the composition includes glycerin in an amount of between 15 wt % to 65 wt % of the total composition and without any appreciable sensation of tack due to the glycerin (see paragraph 0012). The dispersions were produced from a coarse emulsion 
Goutayer differs does not teach the receptacle device as recited. This deficiency is cured by the teachings of Samain et al.
Samain et al. teach a process for non-therapeutic treatment of human keratinous substances or mucous membranes, comprising the step consisting in transferring onto human keratinous substances or mucous membranes packets, preferably droplets (G), of a composition (P), held by capillary action or otherwise in cavities (3) in a support (2), by putting said support (2) in contact with keratinous substances or mucous membranes and/or by ejecting said packets, preferably said droplets, from the support (2) by mechanical action (see abstract). The composition may be transferred by exerting several combined actions, for example by tapping the support while subjecting it to a puff of gas (paragraph 0042). The support may be configured to store the droplets of composition and eject them upon demand. In other words, the device may be controlled to eject the droplets automatically, the ejection taking place for example from all the cavities or only some cavities, in the case where the device allows the ejection by one cavity to be controlled individually (paragraph 0043). The applicator portion may be selected from the following list: a mesh, a grid in particular a molded grid, a perforated membrane, in particular a perforated nonwoven, a low-thickness foam obtained for example by slicing a cellular material, a woven, a perforated film, in particular plastic or metallized, a network of studs (see paragraph 0172). Each cavity in the support may contain one droplet. The largest opening size, in particular the diameter of each cavity, varies preferably from 30 μm to 3 mm  The compositions that may be used in the present invention are in the form of liquids or gel creams, pastes, comprising or not comprising a granular or powder phase. When the composition is liquid, it may be in the form of lotion or emulsion. Preferably, the composition is in the form of a liquid, a lotion or a fluid emulsion or a gel that is not very thick (paragraph 0061-0062).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Goutayer by preparing the emulsion droplets utilizing the cationic and anionic polymers to form the shell in amounts as recited because Mazur et al. disclose dispersions of an encapsulated material by a polymeric membrane in a medium are disclosed. Such dispersions are useful in topical compositions including cosmetics and sunscreens (see abstract). In one aspect of the present disclosure, an aqueous composition is encapsulated by a polymeric membrane composed of a polyacrylic acid, e.g., carbomer, and an amine functionalized polyorganosiloxane (amine functionalized methicone or dimethicone, e.g., amodimethicone). The encapsulated aqueous composition can be dispersed in a polyorganosiloxane medium, e.g., one or more polyorganosiloxanes composed principally of dimethylsiloxane units (dimethicone and/or a crosslinked dimethicone). In one aspect the amount of the anionic polymer comprising the encapsulated aqueous composition is from about 0.01% to about 10% of the encapsulated material. The dispersions of the present disclosure can also be of relatively high viscosity, e.g., greater than about 20,000 cP, such as greater than about 30,000, 40,000 or greater than about 50,000 cP (see paragraph 0029). In one aspect of the present disclosure, one or more polyorganosiloxanes, e.g., . In one aspect the amount of the cationic polymer comprising the encapsulated polyorganosiloxane is from about 0.01% to about 10% of the encapsulated polyorganosiloxane. Embodiments include a topical cosmetic or sunscreen composition that can be applied to the skin and that is translucent or completely transparent to the naked eye wherein the medium is an aqueous medium or gel containing glycerin. In some embodiments, the composition includes a high level of glycerin, e.g. greater than 10 wt % of glycerin in the total formulation. In other embodiments, the composition includes glycerin in an amount of between 15 wt % to 65 wt % of the total composition and without any appreciable sensation of tack due to the glycerin (see paragraph 0012). The dispersions were produced from a coarse emulsion (droplets >500 .mu.m) made by microfluidics or classical emulsification process from OF and IF solutions. Then the size of the droplets was homogenized by controlled fragmentation. The controlled fragmentation can be achieved by microfluidic device, static mixer, or dynamic mixer (see paragraph 0059). One of ordinary skill in the art would have been selection of a known materialand its amount based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In the case where the claimed ranges for amounts of ingredients "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Furthermore, a prima facie case of obviousness exists because differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. It is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233,235 (CCPA 1955)). Therefore, it is the examiner’s positions that the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because every element of the invention has been collectively taught by the combined teachings of the references.  In the present case, all cited references are reasonably drawn to the same field of endeavor that is compositions/emulsions comprising aqueous phase and dispersed oil phase (i.e., a core) and a wall/shell separating the oil phase and the aqueous phase, and also comprise anionic and cationic polymers as instantly claimed and their amounts clearly rendered obvious by the teachings of Mazur et al.  As stated above, differences in experimental parameters, such as concentration of compounds in a solution/formulation, will not support the patentability of subject matter 
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Goutayer by utilizing the device and its components as recited in claim 1 because Samain et al. teach a process for non-therapeutic treatment of human keratinous substances or mucous membranes, comprising the step consisting in transferring onto human keratinous substances or mucous membranes packets, preferably droplets (G), of a composition (P), held by capillary action or otherwise in cavities (3) in a support (2), by putting said support (2) in contact with keratinous substances or mucous membranes and/or by ejecting said packets, preferably said droplets, from the support (2) by mechanical action (see abstract). The composition may be transferred by exerting several combined actions, for example by tapping the support while subjecting it to a puff of gas (paragraph 0042). The support may be configured to store the droplets of composition and eject them upon demand. In other words, the device may be controlled to eject the droplets automatically, the ejection taking place for example from all the cavities or only some cavities, in the case where the device allows the ejection by one cavity to be controlled individually (paragraph 0043). The applicator portion may be selected from the following list: a mesh, a grid in particular a molded grid, a perforated membrane, in particular a perforated nonwoven, a low-thickness foam obtained for example by slicing a cellular material, a woven, a perforated film, in particular plastic or metallized, a network of studs (see paragraph 0172). Each cavity in the support may contain one droplet. The largest opening size, in particular the diameter of each cavity, varies preferably from 30 μm to 3 mm and, so that the droplet released by the cavity has a volume varying from 0.0001 μl to 10 μl and more particularly from 0.001 μl to 3 μl (see paragraph 0022). The compositions that may be used in the present invention are in the form of liquids or gel creams, pastes, comprising or not comprising a granular or powder phase. When the composition is liquid, it may be in the form of lotion or emulsion. Preferably, the composition is in the form of a liquid, a lotion or a fluid emulsion or a gel that is not very thick (paragraph 0061-0062). The packaging device of Samain et al. is merely one of several obvious possibilities from which a person skilled in the art would select in order to choose a receptacle for the composition of Goutayer. One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Goutayer and Samain et al. because both references teach emulsion composition containing similar ingredients as described above and Samain et al. further teach a device used to apply the emulsion composition to keratin surface.
In light of the forgoing discussion, one of ordinary skill in the art would have concluded that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
Conclusions

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIGABU KASSA/
Primary Examiner, Art Unit 1619